Citation Nr: 0718011	
Decision Date: 06/15/07    Archive Date: 06/26/07	

DOCKET NO.  04-06 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to basic eligibility for VA compensation or 
pension benefits.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The appellant does not have any recognized qualifying service 
with the United States Armed Forces.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The case is now ready for appellate 
review.

In his substantive appeal, the appellant requested a hearing 
before a Veterans Law Judge.  The appellant's representative 
later requested he be scheduled for a hearing at the RO.  An 
RO hearing was subsequently scheduled and the appellant was 
so notified.  In June 2004, the appellant requested that the 
local hearing be cancelled, and that he be scheduled for a 
video conference hearing with a Veterans Law Judge.  The 
appellant was subsequently notified of such hearing to be 
held in July 2005, and he thereafter failed to appear for 
such hearing, and there is no evidence that the notification 
letter was returned as undeliverable.  The appellant 
subsequently requested a Travel Board hearing before a 
Veterans Law Judge, and such hearing was scheduled for April 
2007, and the appellant was formally notified of this hearing 
at his known address.  The appellant subsequently wrote that 
he could not attend this hearing and he requested that the 
hearing be rescheduled for a Central Office hearing in 
Washington, DC.  In March 2007, the Board notified the 
appellant at his known address that the date and time of this 
hearing would be subsequently scheduled and he would be so 
notified.  In March 2007, the appellant responded that he 
would be unable to attend any scheduled Central Office 
hearing at present and requested that the hearing be 
postponed "indefinitely until I can move back to 
Virginia...".  

38 C.F.R. § 20.702 (2006) provides that an appellant may 
request a different date for a hearing within 60 days from 
the date of notification, but that only one such request for 
a change of date of the hearing would be granted (emphasis 
added).  The appellant initially requested a Travel Board 
hearing at the RO, which was scheduled and he was so 
notified, and then the appellant requested that this hearing 
be changed to a Central Office hearing.  The appellant was so 
notified of a Central Office hearing and has now requested 
that such hearing be postponed "indefinitely."  In compliance 
with the regulation cited, the appellant has already received 
his one authorized change of hearing date.  Regulations 
governing the scheduling of hearings do not authorize or 
empower an appellant to request that a hearing be 
indefinitely delayed.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  Although advised of the evidence and information 
necessary to establish "veteran" status, and despite multiple 
attempts to verify any military service with the US Service 
Department at the National Personnel Records Center, military 
authorities in the State of Wisconsin, and other sources, 
there is a complete absence of any competent evidence 
demonstrating that the appellant had any military service 
with any branch of the Armed Forces of the United States.



CONCLUSION OF LAW

The appellant lacks qualifying service with the United States 
Armed Forces, and is ineligible for any award of VA 
compensation or pension benefits.  38 U.S.C.A. §§ 101, 107, 
5102, 5103, 5103A, 5107, 7102 (West 2002); 38 C.F.R. §§ 3.1, 
3.12a, 3.159, 3.203 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

Following receipt from the appellant's initial claim for VA 
benefits in October 2002, the RO notified the appellant that 
it was having difficulty verifying any military service for 
him.  Multiple attempts to verify the appellant's service 
with the US Service Department, National Personnel Records 
Center (NPRC), were unsuccessful based upon the information 
provided by the appellant.  The RO subsequently contacted the 
Wisconsin Department of Veterans Affairs in an attempt to 
verify any military service, and this was met with a negative 
response.  The appellant was provided formal VCAA notice in 
January 2003 which informed him of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
The appellant was also provided all of the applicable laws 
and regulations with respect to minimum military service 
requirements in multiple statements of the case.  Certain 
private medical records were collected, but these records 
entirely failed to corroborate that the appellant ever served 
in the US Armed Forces.  The Board finds that VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, absent the required certification of service from 
the United States Service Department, which is determinative 
as a threshold matter in the present case, the Board find 
that there is no reasonable possibility that further 
development of the claim by VA could ever substantiate the 
appellant's claim.  38 U.S.C.A. § 5103A(2); 38 C.F.R. 
§ 3.159(d).

The term "veteran" is defined as a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  Active military service 
includes active duty, meaning full-time duty in the United 
States Armed Forces.  38 C.F.R. § 3.6.  "Armed Forces" means 
the United States Army, Navy, Marine Corps, Air Force or 
Coast Guard, and includes Reserve components.  38 C.F.R. 
§ 3.1.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or a Certificate of Discharge, with 
verification from the appropriate service department under 
the following conditions:  (1)  The evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time and character of 
service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the 
United States Armed Forces."  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  Service department findings are 
binding on VA for purposes of establishing service in the US 
Armed Forces.  Id., see also Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993).

Analysis:  In the appellant's initial application for VA 
benefits of October 2002, he claimed to have service with the 
US Marine Corps from October 1973 to September 1974.  He 
reported that he had served under a name other than his own, 
but with his own Social Security Number.  Inquiry was posted 
to the Social Security Administration and it was reported 
that the Social Security Number reported by the appellant was 
indeed his Social Security Number, with a date of birth in 
July 1956.  As noted above, multiple requests for 
verification of military service with the US Service 
Department and the Wisconsin Department of Veterans Affairs 
met with negative responses.  

In February 2003, the appellant reported that he had, in 
fact, served three separate times in the US military, using 
someone else's name and Social Security Number on each 
occasion (though no other Social Security numbers were 
provided).  Computer searches under the additional names 
yielded no positive findings in regard to the periods of 
service reported by the appellant, except one of the names 
provided by the appellant was valid for an individual with 
World War I service who died in February 1970, and another 
was for a veteran with military service in the 1990's.  

In September 2003, the appellant reported having additionally 
served in the British Navy as a Harrier aircraft pilot during 
the Falkland War.  Of course, service with the British Navy 
would not qualify the appellant for USDVA benefits.  

Certain private medical records from the 1970's were 
collected for review, and these records indicated that the 
appellant had a longstanding confirmed psychiatric diagnosis 
of paranoid schizophrenia.  These records revealed a long 
psychiatric history, with multiple previous psychiatric 
hospitalizations, and that the appellant had been jailed on 
several occasions due to violent behavior or robbery.  None 
of these records, however, include any history or other 
information in any way indicating that the appellant had any 
military service with the US Armed Forces.  

The appellant has failed to submit any valid evidence which 
shows he had qualifying service with the United States Armed 
Forces.  The appellant's written statements attesting to 
service in the US Armed Forces are highly inconsistent and 
lack a degree of credibility.  Accordingly, there is no legal 
basis for the appellant to be awarded eligibility for VA 
compensation or pension benefits.  The appellant's 
application for benefits must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to basic eligibility for VA compensation or 
pension benefits is denied.  


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


